                    Case 3:18-cr-08315-MHB Document 37 Filed 11/20/18 Page 1 of 2



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ARIZONA

United States of America,                                    PETTY
                                                             AMENDED (to correct defendant’s name)
                             Plaintiff,                      JUDGMENT IN A CRIMINAL CASE
                                                             (For Offenses Committed On or After November 1,
    v.                                                       1987)
Jayson William Kunkel,                                       No. CR-18-08315-001-PCT-FLG
                             Defendant.                      Luke Mulligan (AFPD)
                                                             Attorney for Defendant


THE DEFENDANT ENTERED A PLEA OF guilty on November 15, 2018 to Count 1s of the
Amended Information.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating 16 U.S.C. 1533, 1538, 1539, 1540, and 18 U.S.C.
2, Violation of Endangered Species Act, a Class B Misdemeanor offense, as charged in Count 1s of the
Amended Information

IT IS THE JUDGMENT OF THIS COURT THAT on Count 1s, the defendant is hereby placed on
unsupervised probation for a term of FIVE (5) YEARS. Defendant is also to pay a special assessment
of $10.00.

IT IS FURTHER ORDERED that the Complaint (18-04267MJ-001-PCT-FLG) is DISMISSED with
prejudice upon oral motion of the United States.

                                      CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $10.00                          FINE: WAIVED                       RESTITUTION: $7,500.00

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the
priority established under 18 U.S.C. § 3612(c). The total special assessment of $10.00 shall be paid pursuant to 18 U.S.C. §
3013 for Count 1s of the Amended Information.
Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.
               Case 3:18-cr-08315-MHB Document 37 Filed 11/20/18 Page 2 of 2

CR-18-08315-001-PCT-FLG                                                                   Page 2 of 2
USA vs. Jayson William Kunkel
Restitution shall be paid to the following victims in the following amounts: $7,500.00 to the U.S. Fish
and Wildlife Service, Mexican Wolf Conservation Fund, PO Box 1389, Julian, CA 92036.


                         CONDITIONS OF UNSUPERVISED PROBATION

   1. You shall not commit another federal, state, or local crime during the term of unsupervised
      probation.
   2. You shall not purchase, possess, use, distribute or administer any narcotic or other controlled
      substance as defined in section 102 of the Controlled Substance Act (21 U.S.C. '801) or any
      paraphernalia related to such substances, without prescription by a licensed medical practitioner.
      The use or possession of medicinal marijuana, even with a physician's written certification, is
      not permitted. Possession of controlled substances will result in mandatory revocation of your
      term of unsupervised probation.
   3. You shall participate as instructed by the probation office in a program of substance abuse
      treatment which may include testing for substance abuse. You shall pay for the cost of
      treatment. You shall provide written verification of completion signed by the director or
      supervisor of the program within 90 days of sentencing or as directed by the probation office.
   4. You shall not consume or possess any alcohol during the term of unsupervised probation.
   5. You shall pay any monetary penalties as ordered by the Court as follows: Minimum monthly
      payments of $100.00 to be paid in full prior to the completion of unsupervised probation.
   6. While you are placed on unsupervised probation you shall answer all inquiries by the probation
      office in a truthful and thorough manner and follow all instructions of the probation office, and
      keep the probation office advised of your current address and telephone number.

THE COURT FINDS that you have been sentenced in accordance with the terms of the plea agreement
and that you have waived your right to appeal and to collaterally attack this matter. The wavier has
been knowingly and voluntarily made with a factual basis and with an understanding of the
consequences of the waiver. However, should you believe you still have a right to appeal this matter,
you must file a written notice of appeal with the Clerk of the Court in Phoenix, Arizona within
fourteen (14) days after the entry of judgment.

Date of Imposition of Sentence: Thursday, November 15, 2018.
      Dated this 20th day of November, 2018.
